ORDER
PER CURIAM.
It is ORDERED that this Court’s opinion, entered on March 9, 2011, 24 Vet.App. 318 (2011), is hereby corrected as follows:
In the final paragraph, under the heading “CONCLUSION,” amend the final sentence by replacing it with the following: “The Court SETS ASIDE the Board’s June 18, 2008, decision and REMANDS Mr. Ervin’s service-connection claim for a chronic acquired psychiatric disorder, including PTSD, for further development and readjudication consistent with this opinion.”
This order does not disturb the judgment and mandate of the Court’s March 9, 2011, opinion, which issued on March 31, 2011, and May 31, 2011, respectively.